Citation Nr: 1600050	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left hip disability.  

2. Entitlement to service connection for a right hip disability, to include as secondary to a left hip disability.  

3. Entitlement to service connection for a gastrointestinal disorder manifested by constipation and abdominal pain, to include irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 24, 2003, to January 22, 2004, and on active duty from May 2007 to May 2011, with additional service in the Reserves.  Her awards and decorations include the Combat Action Badge, and she served in Afghanistan.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the North Little Rock, Arkansas, RO.  

Regarding the Veteran's claim of service connection for abdominal pain, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects complaints of constipation and abdominal pain, and shows a diagnosis of suspect IBS-constipation predominant.  The Board has recharacterized the issue on appeal accordingly.  

The issue of service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a left hip disability.  

2. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a right hip disability.  


CONCLUSIONS OF LAW

1. Service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

2. Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2010, VA notified the Veteran of the information needed to substantiate her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  She was afforded a pre-discharge examination on behalf of VA in February 2011.  The Board finds the examination report adequate for adjudication purposes with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On April 2003 service enlistment examination, the Veteran's hips were normal.  In an associated report of medical history, the Veteran denied swollen or painful joints.  

October 2003 STRs show complaints of left hip pain.  On physical examination, there was full weight bearing, full range of motion, and tenderness to palpation.  Left hip X-rays were normal.  The assessment was left groin within normal limits.  She was placed on profile for 2 weeks.  On November 2003 follow-up, the Veteran reported that her hip was feeling better and without pain.  A bone scan of the left hip was normal.  

A February 2005 STR shows a diagnosis of left hip pain - abductor muscles.  The Veteran was returned to regular duty.  

On May 2006 service examination for Reserve Officer Training Corps (ROTC), the Veteran reported a history of left hip pain that had been diagnosed as tendonitis in the fall of 2004.  

On August 2007 service examination (for Airborne service), the Veteran's hips were normal.  In an associated report of medical history, the Veteran indicated she had left hip pain, diagnosed as tendonitis in the fall of 2004.  It was noted that the left hip condition had resolved with no sequelae.  

In an October 2010 post-deployment health assessment, the Veteran denied swollen or painful joints.  

A January 2011 STR shows that physical evaluation found full range of motion of all extremities and no pain with movement; however, other unrelated orthopedic complaints were noted.  

On February 2011 service separation examination, the Veteran's hips were normal.  In an associated report of medical history, the Veteran indicated she had tendonitis in the left and right hips since 2003.  

On February 2011 pre-discharge VA examination, the Veteran reported left hip pain that began during training in 2003, and right hip pain that began in about 2005 or 2006 when she was weight shifting due to left hip pain.  The left hip pain persisted through college, when an MRI showed tendonitis and she was treated with pain medication and limitation of activity.  The pain in her hips recurred when she began Airborne training.  She endorsed bilateral hip pain every 3-4 months, lasting up to 2 weeks.  X-rays and a bone scan of the hips were normal.  The assessment was bilateral hip pain, recurring.  The examiner noted that there was no pathology to render a diagnosis, only subjective reports of pain.  

VA treatment records generally show complaints of hip pain when the weather is cold, worse when active.

In a January 2014 VA Form 9, the Veteran asserted that she initially received treatment for her hips in service in 2003, and the symptoms persisted throughout her time as an ROTC cadet, when tendonitis was diagnosed.  She alleges that she did not raise the issue during service because of the implications it could have on her deployability and Airborne status.  

The Board notes that while the Veteran served in Afghanistan, there is no indication in the record, nor does she contend, that she served in the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e).  Thus, the undiagnosed illness provisions found at 38 C.F.R. § 3.317(a) are not for application.

The initial threshold matter that must be addressed here (as in any claim seeking service connection, whether on a direct or secondary service connection theory of entitlement) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disabilities for which service connection is sought.  She seeks service connection for a left hip disability and for a right hip disability, to include as secondary to a left hip disability.  She asserts that she has left hip pain that began during training in 2003, and right hip pain that began in about 2005 or 2006 when she was shifting her weight to her right hip due to left hip pain.  Although she is competent to report lay-observable symptoms, such as pain, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of her own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that her assertion that she has a disability of either hip is not probative evidence.  

The competent evidence of record does not show that the Veteran has (or during the pendency of the instant claim has had) a disability of either hip.  The Board notes the Veteran's reports of hip pain.  However, an underlying disability has not been diagnosed, and pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran does not point to any postservice occasion, treatment, or evaluation when a left or right hip disability was diagnosed (or underlying pathology for her complaints was identified).  In the absence of proof of a current disability of either hip, there is no valid claim for service connection for a disability of either hip on a direct service connection basis, or for a right hip disability on a secondary service connection basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  


ORDER

The appeal seeking service connection for a left hip disability is denied.  

The appeal seeking service connection for a right hip disability is denied.  


REMAND

The Veteran is seeking service connection for a gastrointestinal disorder manifested by diarrhea, constipation, and abdominal pain since August 2008.  Her STRs show complaints of alternating diarrhea and constipation with abdominal pain in September and October 2008 and in February and March 2011.  On February 2011 pre-discharge examination (on behalf of VA), the diagnosis was abdominal pain, persistent.  The examiner indicated that there was no pathology found to render a diagnosis, only subjective reports of pain.  A February 2012 VA treatment record notes the Veteran's reports of constipation and stomach pain of several years duration.  The assessment was "suspect IBS-[constipation]."  The VA physician opined that "[t]his entire visit was possibly service related."  Although the evidence suggests that an underlying pathology for her gastrointestinal complaints may now be identified, a "suspect" diagnosis cannot substantiate a claim of service connection.  Further, the VA physician's opinion is speculative in nature ("possibly"), and does not reflect the degree of probability required to substantiate a claim of service connection.  Accordingly, a remand for another VA examination is necessary.  

In a January 2014 VA Form 9, the Veteran asserted that she currently receives private treatment for her gastrointestinal disorder from Dr. Frank Moix and Dr. Alex Freeman.  A review of the record did not find that the AOJ has attempted to obtain such records.  Additionally, the most recent records of VA treatment in the record are from December 2013.  As any records of treatment the Veteran has received for her gastrointestinal disorder are pertinent to the claim of service connection, and because VA treatment records are constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment she has received for her gastrointestinal disorder (to specifically include records from Dr. Frank Moix and Dr. Alex Freeman) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any updated VA records of treatment she has received for her gastrointestinal disorder since December 2013.  

2. Thereafter, the AOJ should arrange for a gastrointestinal examination of the Veteran to determine the nature and likely etiology of her gastrointestinal disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify each gastrointestinal disability found (or shown by the record, to include the symptoms of constipation and abdominal pain noted in a February 2012 VA treatment record), and specifically discuss whether the Veteran has IBS (or has had IBS at any time since May 2011).  

(b) Please identify the likely etiology of each gastrointestinal disability entity identified.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service, to include gastrointestinal complaints therein?    

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


